Name: Council Decision (EU) 2019/524 of 21 March 2019 on the position to be taken on behalf of the European Union within the Joint Committee established by the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part, as regards the adoption of Rules of Procedure for the Joint Committee
 Type: Decision
 Subject Matter: politics and public safety;  Asia and Oceania;  European construction;  cooperation policy;  EU institutions and European civil service
 Date Published: 2019-03-28

 28.3.2019 EN Official Journal of the European Union L 86/66 COUNCIL DECISION (EU) 2019/524 of 21 March 2019 on the position to be taken on behalf of the European Union within the Joint Committee established by the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part, as regards the adoption of Rules of Procedure for the Joint Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212(1), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part (1), (the Agreement), was signed in Tokyo on 17 July 2018 and has been provisionally applied since 1 February 2019. (2) The Agreement establishes a Joint Committee to coordinate the overall partnership which is built upon the Agreement (the Joint Committee) and provides that the Joint Committee is to adopt its own rules of procedure (Rules of Procedure). (3) The Rules of Procedure should be adopted as soon as possible in order to ensure the effective implementation of the Agreement. (4) It is appropriate to establish the position to be taken on the Union's behalf within the Joint Committee, as the Rules of Procedure will determine the functioning of the Joint Committee, which is responsible for administering the Agreement and ensuring its proper implementation. (5) The position of the Union within the Joint Committee should therefore be to support the adoption of the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the first meeting of the Joint Committee established pursuant to Article 42 of the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part, as regards the adoption of the Joint Committee's Rules of Procedure, shall be to support the adoption by the Joint Committee of its Rules of Procedure as set out in the draft Decision of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 March 2019. For the Council The President G. CIAMBA (1) OJ L 216, 24.8.2018, p. 4. DECISION No 1/2019 OF THE JOINT COMMITTEE ESTABLISHED BY THE EU-JAPAN STRATEGIC PARTNERSHIP AGREEMENT of ¦ adopting its rules of procedure THE JOINT COMMITTEE, Having regard to the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part (1) (the Agreement), and in particular Article 42 thereof, Whereas: (1) Parts of the Agreement have been applied pending entry into force since 1 February 2019. (2) In order to ensure the effective application pending entry into force of the Agreement, the Joint Committee should be established as soon as possible, (3) Pursuant to Article 42 paragraph 5 of the Agreement, the Joint Committee should therefore adopt its rules of procedure, HAS ADOPTED THIS DECISION: 1. The rules of procedure of the Joint Committee, as set out in the Annex, are hereby adopted. 2. The Decision will enter into effect on the date of its adoption. Signed at ¦, For the Joint Committee The Co-Chairs (1) OJ EU L xxx, xx.xx.xxxx, p. x. Annex to Decision No 1/2019 Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part Rules of Procedure of the Joint Committee Article 1 Tasks and composition 1. The Joint Committee will perform the tasks provided for in Article 42 of the Strategic Partnership Agreement between the European Union and its Member States, hereinafter referred to as the Union Party, of the one part, and Japan, of the other part (the Agreement). 2. The Joint Committee will be composed of representatives of the Parties. Article 2 Chair The Joint Committee will be co-chaired by the representatives of the Union Party of the one part, and Japan, of the other part. Hereinafter referred to collectively as the Parties and individually as the Party. Article 3 Meetings 1. The Joint Committee will normally meet once a year in Tokyo and Brussels alternately, on a date fixed by consensus. It will also meet at the request of either Party by consensus. 2. The Joint Committee will normally meet at the level of senior official, unless otherwise decided by the Parties. Article 4 Publicity Unless otherwise decided by the Parties, meetings of the Joint Committee will not be public. Article 5 Secretaries A representative of the European External Action Service and a representative of the Ministry of Foreign Affairs of Japan will act jointly as Secretaries of the Joint Committee. All communications to and from the Co-Chairs of the Joint Committee will be forwarded to the Secretaries. Article 6 Participants 1. Before each meeting, the Co-Chairs will be informed, through the Secretaries, of the intended composition of the delegation of each Party. 2. Where appropriate and by consensus, experts or representatives of relevant entities may be invited to attend Joint Committee meetings as observers or in order to provide information on a particular subject. Article 7 Agendas for meetings 1. The Co-Chairs will draw up a provisional agenda for each meeting. 2. The Provisional Agenda will be set no later than fifteen days before the beginning of the meeting. 3. The final agenda will be adopted by the Joint Committee at the beginning of each meeting. Items other than those on the provisional agenda may be placed on the agenda if the Parties so decide. 4. The Co-Chairs may decide to shorten the time limits referred to in paragraph 2 where required. Article 8 Minutes 1. The Secretaries will jointly produce minutes of each meeting, as soon as possible but not later than two months from the end of each meeting, unless otherwise decided by consensus. The draft minutes will include, as a general rule, the final agenda and a summary of the discussions under each agenda item. 2. The draft minutes will be approved in writing by the Parties as soon as possible but no later than two months after the end of each meeting unless otherwise decided by consensus. Article 9 Decisions and recommendations 1. Within its functions and tasks pursuant to Article 42 of the Agreement, the Joint Committee will make recommendations and adopt decisions, where appropriate. These will be entitled Recommendation or Decision, followed by a serial number, the date of their adoption and a description of the subject matter. Each recommendation or decision will state the date of its entry into effect. 2. The Joint Committee makes recommendations and adopts decisions by consensus. 3. The Joint Committee may decide to make recommendations and adopt decisions by means of a written procedure through an exchange of notes between the Co-Chairs of the Joint Committee. 4. Recommendations and Decisions of the Joint Committee will be adopted in writing by the Co-Chairs. 5. Each Party may decide to publish the Joint Committee's recommendations and decisions in any appropriate medium. Article 10 Expenses 1. Each Party will meet any expenses it incurs as a result of participating in the meetings of the Joint Committee with regard to staff, travel, and subsistence expenditure as well as postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and the reproduction of documents will be borne by the Party hosting the meeting. Article 11 Working Groups 1. The Joint Committee may decide to set up Working Groups to assist it in carrying out its tasks. 2. The Joint Committee may decide to abolish any Working Group that it has established or to determine or modify its terms of reference. 3. The Working Groups will report to the Joint Committee after each of their meetings. Article 12 Modification of the rules of procedure The Parties may modify the rules of procedure in line with Article 9.